Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eiber, J.), rendered June 28, 1982, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant failed to raise his objection to the adequacy of his plea allocution in the court of first instance and accordingly has not preserved his claim for appellate review (see, People v Pellegrino, 60 NY2d 636). A reversal in the interest of justice is not warranted under the circumstances of this case (see, People v Ebron, 87 AD2d 653; People v Burnett, 105 AD2d 710).
The imposed sentence, which was negotiated by the defendant, was not excessive (see, People v Kazepis, 101 AD2d 816). Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.